ORDER
HOWARD C. TRUEGER of PARSIPPANY, who was admitted to the bar of this State in 1971, and who was thereafter suspended from the practice of law for a period of one year, effective June 1, 1995, and who remains suspended at this time, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that HOWARD C. TRUEGER is disbarred by consent, effective immediately; and it is further
*234ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by HOWARD C. TRUEGER, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys.